Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Double Patenting: as amended, the claims are no longer anticipated by nor an obvious variation of U.S. 10,839,425. The double patenting rejections are withdrawn.
35 USC § 103: as amended, the claim limitations are not found in the art, either in a single reference or in an obvious combination of references. The prior art rejections are withdrawn. The closest prior art is U.S. 2015/0070386 (“Ferens”). While Ferens teaches providing a visual presentation of a product of possible interest based on a user’s gaze, Ferens does not teach: querying for an SSID, associating product identifiers with an SSID, nor determining how successful the provided visual presentation was based on receiving further sensory information. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688